Citation Nr: 1034908	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
osteoarthritis, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased schedular evaluation for 
patellofemoral pain with osteoarthritis, left knee, currently 
evaluated as 10 percent disabling .

3.  Entitlement to an extraschedular evaluation for 
osteoarthritis of the right knee.

4.  Entitlement to an extraschedular evaluation for 
patellofemoral pain with osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1987.  
He also has an additional three years of active duty service.

This matter is before the Board of Veterans' Appeals (Board) from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In July 1988, the RO granted service connection for bilateral 
patellofemoral pain, and assigned a 10 percent evaluation.  In 
January 2004, the RO recharacterized the issues as patellofemoral 
pain, right knee, and patellofemoral pain, left knee.  Each knee 
received a separate 10 percent evaluation, effective June 10, 
2003.  The RO denied increased ratings for both knees in March 
2004.  

In an April 2006 rating decision, the RO (1) granted service 
connection for osteoarthritis, right knee, and assigned a 10 
percent evaluation, effective December 8, 2005; (2) granted a 
separate rating for patellofemoral pain with instability, right 
knee, and assigned a 20 percent evaluation, effective April 1, 
2006; and (3) denied an increased rating for patellofemoral pain 
with osteoarthritis, left knee.  The Veteran appears to disagree 
with the 10 percent rating for osteoarthritis, right knee, and 
the 10 percent rating for patellofemoral pain with 
osteoarthritis, left knee.  See May 2006 Notice of Disagreement; 
May 2007 Form 9; September 2007 Statement of Accredited 
Representative.

Also in April 2006, the RO assigned a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for convalescence 
following surgery for the Veteran's right knee disability from 
December 8, 2005 to March 30, 2006.  This period will not be 
considered in this decision.

The right knee issue has been recharacterized from an initial 
rating claim to an increased rating claim to more accurately 
reflect the procedural history of the case.

The Veteran requested a hearing on this matter, but canceled his 
request in July 2007.

The issues of extraschedular ratings for osteoarthritis, right 
knee, and patellofemoral pain with osteoarthritis, left knee, are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested by 
subjective complaints of pain causing a reduction in physical 
activity, objective evidence of  limitation of flexion and 
extension most severely to 100 and zero degrees, respectively, 
and MRI and X-ray evidence of osteoarthritis and chondromalacia.  
The Veteran's right knee disability does not involve two or more 
major or minor joints or ankylosis.

2.  The service-connected left knee disability is manifested by 
subjective complaints of pain causing a reduction in physical 
activity, objective evidence of  limitation of flexion and 
extension most severely to 110 and zero degrees, respectively, 
and MRI and X-ray evidence of osteoarthritis.  The Veteran's left 
knee disability does not involve two or more major or minor 
joints or ankylosis.







CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent 
for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 
(2009).

2.  The criteria for a schedular rating in excess of 10 percent 
for left knee patellofemoral pain with osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in February  2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to obtain 
evidence.  

Although the initial notification did not advise the appellant of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits are assigned.  Accordingly, 
any defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has assisted the Veteran in obtaining private medical records,  
provided an examination, obtained a medical opinion as to the 
severity of his knees, and afforded the Veteran an opportunity to 
give testimony before the Board.  

The Veteran's representative contends that the Veteran's March 
2006 VA examination is stale.  See Appellant's Brief at 3-4.  He 
does not complain about the adequacy of the examination.  Nor 
does he contend that the Veteran's knee disabilities have 
worsened since the March 2006 QTC examination.  Under the 
circumstances of this case, where medical evidence fails to 
denote any further worsening since the March 2006 examination, a 
lapse of four years is insufficient to warrant another 
examination.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

The RO continued 10 percent evaluations for right and left knee 
disabilities in April 2006.  The Veteran's right knee disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
Veteran's left knee disability is rated under 38 C.F.R. 4.71a, 
Diagnostic Codes 5010-5260.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  Diagnostic Code 5260 addresses limitation of 
flexion of the leg.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Service connection has also been granted for right knee 
instability, which is independently rated under DC 5257 and not 
on appeal before the Board.

Private treatment records dated September 7, 2005 show that the 
Veteran complained of bilateral knee pain and swelling.  Upon 
examination, there was minimal swelling of the right knee.  
McMurray's sign was negative and the joint spaces were not 
tender.  The Veteran indicated that most of the pain was under 
his patella.  The clinician prescribed pain medication and 
ordered the Veteran off work for three days.  On September 13, 
2005, the Veteran stated that his right knee "did well" after 
being off work, but that the swelling and pain had returned on 
his first day back.  The clinician ordered the Veteran off work 
for a full week.  

A private MRI dated October 2005 showed the following findings:  
(1) degenerative arthritis of the right knee with diffuse 
chondromalacia, joint space narrowing, with mild osteophytosis 
and a nonspecific increase in joint fluid, and (2) irregular 
abnormal signal throughout the medial meniscus, especially the 
posterior horn, due to degeneration and/or tear of the meniscus.   

Private X-rays taken in November 2005 showed mild narrowing of 
the medial compartment of both knees, which was not associated 
with any particular articular roughening or evidence of 
chrondrocalcinosis.  There was no visible effusion or loose body 
formation.  The impression was extremely minimal degenerative 
narrowing of both medial compartments.

A March 2006 QTC examination report shows that the Veteran 
reported pain 5 times per week that lasted for 5 hours.  He 
described the pain as aching and oppressing and rated it 8/10.  
The pain was aggravated by physical activity or could start by 
itself.  It was relieved by rest, medication, ice, and heat 
packs.  The Veteran stated that he could function with medication 
when he had pain.  He related incapacitating episodes as often as 
2 times per year, which lasted for 10 days.  Over the past year, 
he reported 3 incidents of incapacitation for a total of 21 days.  
He stated that his treating physician had prescribed bed rest.  
Upon examination, the doctor noted a normal gait.  Both knee 
joints showed signs of tenderness and crepitus.  Forward flexion 
of the right knee was to 100 degrees with pain at 100 and 
extension to zero degrees.  Forward flexion of the left knee was 
to 110 degrees with pain at 110 and extension to zero degrees.  
Joint function of both knees was limited by pain after repetitive 
use, with pain having a major functional impact on the Veteran.  
The examiner could not determine additional limitation in degrees 
without resorting to mere speculation.  

A September 2007 private treatment report shows that the Veteran 
was treated for bilateral knee pain.  The clinician noted the 
history of arthritis in both knees, including surgery on the 
right knee.  The Veteran reportedly "got a few months of good 
movement" after the surgery.  The clinician prescribed Celebrex.

As noted, the Veteran's right knee disability is presently rated 
based on X-ray findings of degenerative arthritis, while the left 
knee disability is presently rated based on limitation of flexion 
due to degenerative arthritis.  The medical evidence shows that 
active flexion in the right and left knees is most severely 
limited to 100 and 110 degrees, respectively.  This does not 
warrant even a compensable rating for limitation of flexion under 
Diagnostic Code 5260, as flexion limited to 45 degrees warrants a 
10 percent rating.  The March 2006 examiner commented that she 
was unable to make a determination on whether the Veteran was 
additionally limited by pain following repetitive use without 
resort to speculation.  While this limits the findings of this 
examination to some extent, considering the starting range, any 
additional limitation of motion caused by repetitive movement, 
even if significant, would not rise to the level of severe 
limitation of motion of the knees.  Therefore, the next higher 20 
percent rating would not apply under DC 5260.  

The Veteran's representative contends that the Veteran is 
entitled to a 20 percent evaluation for each knee under DC 5003.  
Under Diagnostic Code 5003, a 10 percent rating applies for each 
such major joint or group of minor joints affected by limitation 
of motion due to arthritis when the rating is noncompensable 
under the applicable rating criteria for limitation of motion.  A 
20 percent evaluation is granted where X-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003.  The Veteran's knee disabilities are each 
receiving a 10 percent rating and individually involve only his 
left or right knee, and not two or more major or minor joints, 
and therefore he is not entitled to a 20 percent evaluation under 
DC 5003 for either of his knee disabilities.

A higher rating for limitation of extension under Diagnostic Code 
5261 does not apply with respect to either knee, as the extension 
is most severely limited to zero degrees.

The remaining knee diagnostic codes allowing for ratings for the 
knees are inapplicable.  Diagnostic Code 5256 does not apply, as 
the medical records do not show any findings of ankylosis in the 
knee.  Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Diagnostic 
Code 5262 for malunion of the tibia and fibula is not relevant, 
as this kind of impairment is not shown.  The October 2005 MRI 
showed no evidence of malunion in the tibia and fibula.  
Diagnostic Code 5258 also does not apply, as the evidence does 
not show dislocated semilunar cartilage.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain in both knees, affecting his 
ability to do physical activities.  Any functional impairment in 
the knees, however, already has been considered by the 10  
percent ratings.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The Veteran stated in a 
November 2007 statement that he was working as a Prevention and 
Education Specialist, and that his job teaching classes regularly 
required him to stand anywhere from 30 minutes to an hour, and 
sometimes in excess of 4 hours.  Therefore, any inferred TDIU 
claim is inapplicable in this case.

The preponderance of the evidence is against the claim for 
increased ratings for the service-connected knee disabilities; 
there is no doubt to be resolved; and increased schedular ratings 
are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

An increased schedular evaluation for osteoarthritis, right knee, 
is denied. 

An increased schedular evaluation for patellofemoral pain with 
osteoarthritis, left knee, is denied.


REMAND

Remand is required for referral to the Director of Compensation 
and Pension Services for consideration of an extraschedular 
evaluation. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.321, 
4.16(b).

The evidence of record is clear that the Veteran's right and left 
knee disabilities meet the criteria for assignment of no more 
than a schedular 10 percent evaluation.  The March 2006 QTC 
examiner demonstrated that, while the Veteran has retained range 
of motion of the right and left knees to 100 and 110 degrees, 
respectively, the actual functional impairment of the extremities 
due to pain with repeated movement is in fact more severe.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The QTC examiner 
indicated, and the Veteran has alleged, that his job as 
instructor is becoming increasingly difficult in light of the 
degree of functional impairment of both knees.

Extraschedular evaluations may be assigned where the rating 
schedule is inadequate to compensate a Veteran for the degree of 
impairment due to his service connected disability.  Such 
extraschedular evaluations are subject to the approval of the 
Director of the Compensation and Pension Service. 38 C.F.R. § 
3.321(b).  The evaluation of the knee disabilities presents such 
an unusual and exceptional disability picture that referral to 
the Director is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Refer the claims for extraschedular 
evaluations for the right and left knee 
disabilities to the Director of the 
Compensation and Pension Service.

2.	Readjudicate the claims on appeal.  If either of the 
benefits sought remain denied, issue an SSOC and 
provide the appellant and his representative an 
appropriate period of time to respond.  The case 
should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


